Citation Nr: 0825024	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO. 06-23 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, 
IA


THE ISSUE

Suitability of VA orthodontic treatment for the veteran's 
service-connected dental disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel





INTRODUCTION

The veteran had active duty from May 1980 to August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 determination by a 
Department of Veterans Affairs (VA) Medical Center in Iowa 
City, IA. 

Effective January 1, 2003, the veteran is in receipt of an 80 
percent combined disability evaluation; and a grant of 
special monthly compensation, effective September 13, 2002.


FINDING OF FACT

The issue of the veteran's suitability for orthodontic 
treatment for a service-connected dental disability is a 
medical determination.


CONCLUSION OF LAW

The Board's jurisdiction does not have jurisdiction as to 
medical determinations of suitability for medical treatment. 
38 C.F.R. § 20.101(b) (2007); see also 38 U.S.C.A. §§ 511(a), 
7104(a) (West 2002 & Supp. 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking VA orthodontic treatment for 
correction of a service-connected dental disorder. Because 
this determination involves the suitability of medical 
treatment, the Board has determined that it does not have 
jurisdiction over the issue and the appeal will be dismissed. 
See Sabonis v. Brown, 6 Vet. App. 426 (1994).
 
The facts of record, as reviewed by both the veteran and 
through various VA documents including the May 2006 Statement 
of the Case, are not in dispute. While serving on active 
military duty in April 1989 at Fort Ord, California, she 
underwent a maxillary frontal osteotomy to correct an 
occlusion abnormality, deemed to be a congenital condition 
and not the result of fracture or other service-related 
trauma. Surgical hardware was emplaced. 

In August 2000, approximately 11 years after she was 
discharged from active duty, she underwent oral surgery to 
remove the surgical hardware after complaining of various 
symptoms. Presently, she reports continuing symptoms, such as 
numbness and difficulty masticating. She also asserts that 
her mouth is disfigured. To resolve these difficulties, she 
has  requested that VA provide her with orthodontic services.

In a July 2005 letter authored by the VA Medical Center 
director in Iowa City, Iowa, the veteran's representative was 
informed that VA would not provide the orthodontic services 
requested. The May 2006 Statement of the Case, a copy of 
which was provided to the veteran and issued by the Iowa 
City, Iowa, Medical Health Care System, notes that the 
veteran was concerned about spaces between various teeth; 
that she has been provided treatment including crowns, 
porcelain fusion and laminate veneers; and that such 
treatment addressed all spaces with which the veteran was 
concerned. It further noted that the while the veteran still 
had slight spacing between the mandibular front teeth, she 
had "functioning crowns" and "a fully functional 
occlusion," and that:

 "Correction of spacing of lower anterior teeth by 
orthodontics would be for esthetic reasons only. 
The Dental Service has ruled that this dental care 
would not be reasonably necessary to maintain oral 
health and masticatory function. [The veteran] 
currently has a fully functional occlusion and 
excellent masticatory function."

See Statement of the Case.



In order for the Board to adjudicate an issue, there must be 
a remaining question of law or fact to be decided. The 
Board's jurisdiction extends to "[a]ll questions of law and 
fact necessary to a decision by the [Secretary] under a law 
that affects the provision of benefits by the Secretary." 38 
C.F.R. § 20.101(a) (2007); see also 38 U.S.C.A. §§ 511(a), 
7104(a) (West 2002 & Supp. 2007). 

However, the Board's jurisdiction does not extend to medical 
determinations, such as the appropriateness of specific types 
of medical care and treatment for an individual, including 
whether a particular drug should be prescribed, whether a 
specific type of physiotherapy should be ordered, and other 
such judgmental treatment decisions. See 38 C.F.R. 
§ 20.101(b).

Contrary to the veteran's argument as proffered through her 
June 2007 representative's Informal Hearing Presentation, the 
question on appeal is not one involving "eligibility" for 
orthodontic dental treatment. The veteran was plainly 
eligible for dental treatment as a result of a January 2001 
rating decision, and she is in receipt of service connected 
compensation for a dental disability as a result of a January 
2002 rating decision. 

There is a plain difference between eligibility for dental 
treatment and whether treatment is suitable. Here, the 
question before the Board is, assuming without deciding 
whether orthodontia services are available, the veteran 
should be afforded such treatment as medically suitable. 
Dental health care professionals at the VA Medical Center 
have determined that orthodontics are not medically 
necessary, and therefore not suitable, contrary to the 
veteran's assertion. 

It is well-settled that VA must follow all relevant laws and 
its own regulations. 38 U.S.C.A. § 7104(c) (West 2002). See 
also Vitarelli v. Seaton, 359 U.S. 535, 539-40 (1959); 
Service v. Dulles, 354 U.S. 363, 383-89 (1957); United States 
ex rel. Accardi v. Shaughnessy, 347 U.S. 260, 265-68 (1954); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (Board 
not free to ignore regulation adopted by VA); see also 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994) (citing 
Vitarelli, supra, for proposition that procedures must be 
provided to all similarly situated VA claimants).
This matter involves a medical determination involving the 
suitability of treatment and not a question of law or fact 
over which the Board has cognizance. As such, the Board has 
no jurisdiction over this matter and the appeal must be 
dismissed. See 38 C.F.R. § 20.101(b).
As a final matter, the veteran through her representative 
argues that VA has failed in its obligation to advise her of 
how to substantiate the claim as required by the Veterans 
Claims Assistance Act (VCAA). However, any further factual 
development would not avail the veteran, as this claim is 
dismissed as a matter of law, and not of fact. See, e.g., 
Wensch v. Principi,  15 Vet. App. 362 (2001) (VCAA is not 
applicable when there is extensive factual development which 
indicates there is no reasonable possibility that any further 
assistance would aid the claimant in substantiating the 
claim). 


ORDER

The appeal is dismissed for lack of jurisdiction.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


